Citation Nr: 1745041	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to an initial compensable rating for vasovagal syncope.

4.  Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches. 

5.  Entitlement to an initial compensable rating for degenerative arthritis of the right knee status post partial lateral meniscectomy.  

6.  Entitlement to an initial compensable rating for degenerative arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the Coast Guard from June 1980 to June 1984 and from October 1987 to November 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

With respect to the initial higher rating claims set forth on the front page, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript has been associated with the record.

By rating decision in October 2013, the RO increased the migraine and tension headaches disability rating to 30 percent, effective December 1, 2010, the date of award of service connection.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The issue of entitlement to an initial higher rating for depressive disorder was also on appeal and addressed in an October 2013 statement of the case.  However, in his November 2013 substantive appeal, the Veteran expressly stated that he was no longer appealing this issue.  As such, this matter is no longer in appellate status and not before the Board.  

In his substantive appeal, the Veteran also indicated that he was no longer appealing the issue of entitlement to an initial increased rating for headaches.  However, in contrast to the issue pertaining to depressive disorder, the Veteran testified at the Board hearing concerning the severity of his headaches.  The Board notes that unlike a notice of disagreement, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the U.S. Court of Appeals for Veterans Claims (Court) found that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status for a period of years.  The Court stated in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  As such, given that the Board accepted testimony from the Veteran as to his headaches and, thereby, treated the claim as it was still in appellate status, the Board finds that this issue is still currently on appeal.  

In September 2017, the RO also issued a statement of the case addressing the rating assigned to degenerative disc and facet disease of the thoracolumbar spine.  However, to date, the Veteran has not submitted a substantive appeal with respect to this matter. As such, this issue is not currently before the Board. 

The issues of entitlement to initial higher ratings for vasovagal syncope, migraine and tension headaches, degenerative arthritis of the right knee status post partial lateral meniscectomy, and degenerative arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the January 2017  Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a right arm disability.

2.  Prior to the promulgation of a decision in the appeal, at the January 2017  Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right arm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2017 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right arm disability and a right shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a right arm disability is dismissed.  

The appeal pertaining to the issue of entitlement to service connection for a right shoulder disability is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was most recently afforded VA examinations to address the severity of his vasovagal syncope, migraine and tension headaches, degenerative arthritis of the right knee status post partial lateral meniscectomy, and degenerative arthritis of the left knee in March 2013.  However, in a September 2016 statement, the Veteran's representative indicated that the Veteran's vasovagal syncope was more severe and  affected him daily.  The representative also submitted a February 2015 VA cardiology note that indicated that the Veteran's lifestyle was significantly affected due to neurovascular syncope.  The representative also indicated that the Veteran experienced painful motion of both knees, which was not documented at the prior examination.  Further, at the January 2017 Board hearing, the Veteran testified that the severity of his disorders had increased since the last examination.  In this regard, the Veteran reported more frequent prostrating attacks due to his headaches.  He also reported that his vasovagal syncope should be evaluated based on his METs limitations.  He also reported more severe bilateral knee impairment.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's vasovagal syncope, migraine and tension headaches, degenerative arthritis of the right knee status post partial lateral meniscectomy, and degenerative arthritis of the left knee.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Unfortunately, in this case, although range of motion testing was performed at the March 2013 examination, range of motion was not done in both passive and active motion, weight-bearing, and nonweight-bearing situations.  Thus, in order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

Furthermore, the United States Court of Appeals for Veterans Claims (Court) recently clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disabilities.  The Court explained that case law and VA guidelines anticipate that VA examiners must offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court went on to note that an examination is inadequate when, even though the Veteran was not experiencing a flare at the time of the examination, it failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the Veteran's flares by alternative means.  See Sharp v. Shulkin, slip op. No. 16-1305 (Sept. 6, 2017).  There is no indication in this case that the examiner made any attempt to estimate the effect of the Veteran's reported flares based on a review of all pertinent alternative sources of record.   As such, further medical opinion is necessary regarding the issue of additional functional loss during flare-ups.  

Importantly, the AOJ last adjudicated the issues on appeal in an October 2013 statement of the case.  Nevertheless, additional evidence, including VA treatment records, has been associated with the record that has not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record, including previously obtained VA treatment records in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from August 2017.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from May 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records dated from August 2017 to the present.   

2.  After obtaining all outstanding VA treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of his vasovagal syncope .  The examiner must clearly delineate all current symptoms, to specifically include the nature of any seizures, periods of loss of consciousness or any associated heart symptomatology with METs results.

3.  After obtaining all outstanding VA treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of his migraine and tension headaches.  The examiner must clearly delineate all current symptoms, to specifically include the nature and extent of any prostrating attacks.

4.  After obtaining all outstanding VA treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The examiner must clearly delineate all current symptoms of both knees. 

The examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

Whether or not the Veteran is experiencing a flare at the time of the examination, the examiner must offer a flare opinion based on estimates derived from information procured from all relevant sources of record, including lay statements of the Veteran.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the appeal based on the entirety of the evidence, to include all evidence received since the issuance of the October 2013 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


